DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20180074693) in view of Van OS et al. (US 20220027446), and further in view Lin (US 10638096).
Considering claim 1, Jones teaches a mobile computing device (Fig.1A, [0015]) comprising: 
a processing unit including one or more processors (Fig.1A, 104, [0043]); one or more wireless communication interfaces (Fig.1A, 108, [0043]); and a computer-readable memory comprising instructions that are executable by the processing unit to cause the mobile computing device to: 
receive a request to access an application via the mobile computing device (Fig.2, [0138] gesture optionally includes one or more taps, one or more swipes (from left to right, right to left, upward and/or downward, [0202] input 613 as indicative of a request to access (or activate) a particular user interface), and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with device 100), wherein the application (DOC 1) includes a plurality of application pages (Fig.5E-F, App1, App2, App3, App4), each application page configured to provide a different set of functional features of the application (Fig.2, 5, 
determine a specific application page among the plurality of application pages (Fig.5E-F, App1, App2, App3, App4) to present to the user based on the gesture from the user by accessing mappings between the plurality of application pages of the application and corresponding gestures, and by identifying the specific application page as corresponding to the gesture via a mapping (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]); and 
present the specific application page to the user via the display screen of the mobile computing device (Fig.5E-F, App1, App2, App3, App4), the specific application page providing a set of functional features of the application (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]).
Jones do not clearly teach in response to receiving the request to access the application, present an authentication user interface via a display screen of the mobile computing device; detect, by the authentication user interface, a gesture from a user; transmit a digital 
Van OS teaches in response to receiving the request to access the application ([0007] a request to perform an operation that requires authentication; and in response to the request to perform the operation that requires authentication), present an authentication user interface via a display screen of the mobile computing device ([0007]; detect, by the authentication user interface ([0007]), a gesture from a user ([0066] detection or recognition of a type of input or gesture, etc.); transmit a digital representation of the gesture to an authentication server via a network ([0066], [0257] transmit the information to a server associated with the application); receive, from the server (604, Fig.6), a confirmation that the user has been successfully authenticated by the authentication server using the digital representation of the gesture (Fig.7A,[0245]-[0246] electronic device transmits information for the payment account to a transaction-coordination server, which then communicates with a server operated by a payment network for the account (e.g., a payment server) to ensure a validity of the information, [0264]-[0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Van OS to Jones to allows a device to quickly and easily verify the identity of any number of users.
Jones and Van OS do not clearly teach an authentication server.
Lin teaches an authentication server (152, Fig.1, col.7, lines 33-45).

Considering claims 3, 16, Jones, Van OS, and Lin further teach wherein the computer-readable memory is configured to store the mappings between the plurality of application pages of the application and the corresponding gestures (Jones: Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns, [0105] match one or more search criteria, [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]).
Considering claims 4, 10, 17, Jones, Van OS, and Lin further teach wherein the mobile computing device is configured to determine the specific application page of the plurality of application pages to present to the user based on the gesture from the user by accessing mappings between the plurality of application pages of the application and corresponding gestures (Jones: Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]).
Considering claims 5, 11, 18, Jones, Van OS, and Lin further teach a touchscreen, or touchpad, input component configured to receive the gesture from the user by receiving a first 
Considering claims 6, 12, 19, Jones, Van OS, and Lin further teach wherein the application is a mobile application installed on the mobile computing device (Van OS: [0237] an “installed application” refers to a software application that has been downloaded onto an electronic device).
Considering claims 7, 13, 20, Jones, Van OS, and Lin further teach wherein the application is a web-based application, wherein the web-based application is configured to be accessed by the mobile computing device through web-based resources (Lin: col.5, lines 33-45, authentication server 152 may provide the mobile device 112 with an authorized access code) .
Considering claim 8, Jones teaches a device, configured to control access attempts to a set of network resources or services, comprising: 
a processing unit including one or more processors; 
one or more wireless communication interfaces; and a computer-readable memory comprising instructions that are executable by the processing unit to cause the processing unit to: 
receive a request to access an application via the mobile computing device (Fig.2, [0138] gesture optionally includes one or more taps, one or more swipes (from left to right, right to left, upward and/or downward, [0202] input 613 as indicative of a request to access (or activate) a particular user interface), and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with device 100), wherein the application (DOC 1) 
determine a specific application page among the plurality of application pages (Fig.5E-F, App1, App2, App3, App4) to present to the user based on the gesture from the user by accessing mappings between the plurality of application pages of the application and corresponding gestures, and by identifying the specific application page as corresponding to the gesture via a mapping (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]); and
the mobile computing device the specific application page for presenting to the user on the mobile computing device, the specific application page providing a set of functional features of the application (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]);

Jones do not clearly teach a computer server; transmit to the mobile computing device the specific application page for presenting to the user on the mobile computing device; in response to receiving the request to access the application, transmit a command to the mobile computing device to present an authentication user interface via a display screen of the mobile computing device; receive a digital representation of a gesture from the mobile computing device via a network; transmit to the mobile computing device, in response to authenticating the gesture, a confirmation that a user has been successfully authenticated using the digital representation of the gesture.
Van OS teaches a computer server (604, Fig.6); transmit to the mobile computing device the specific application page for presenting to the user on the mobile computing device ([0246] electronic device is optionally configured to receive a script from the server that allows the electronic device to program payment information for the account onto the secure element); in response to receiving the request to access the application ([0007] a request to perform an operation that requires authentication; and in response to the request to perform the operation that requires authentication), transmit a command to the mobile computing device to present an authentication user interface via a display screen of the mobile computing device ([0007]; detect, by the authentication user interface ([0007]), a gesture from a user ([0066] detection or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Van OS to Jones to allows a device to quickly and easily verify the identity of any number of users.
Jones and Van OS do not clearly teach an authentication server.
Lin teaches an authentication server (152, Fig.1, col.7, lines 33-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lin to Jones and Van OS to reduce costs while providing access to significant levels of useful information and increased security for the monitored information of user.
Considering claim 14, Jones teaches a method comprising: 
receiving a request to access an application via the mobile computing device (Fig.2, [0138] gesture optionally includes one or more taps, one or more swipes (from left to right, right to left, upward and/or downward, [0202] input 613 as indicative of a request to access (or activate) a particular user interface), and/or a rolling of a finger (from right to left, left to right, upward 
determining a specific application page among the plurality of application pages (Fig.5E-F, App1, App2, App3, App4) to present to the user based on the gesture from the user by accessing mappings between the plurality of application pages of the application and corresponding gestures, and by identifying the specific application page as corresponding to the gesture via a mapping (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that includes a press input that corresponds to an increase in intensity of a contact 562 from an intensity below a light press intensity threshold…, [0187]-[0188]); and
the mobile computing device for presenting the specific application page to the user via the display screen of the mobile computing device (Fig.5E-F, App1, App2, App3, App4), the specific application page providing a set of functional features of the application (Fig.2, 5, [0066] Contact/motion module 130 optionally detects a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns [0185] detection of a gesture that 
Jones do not clearly teach transmitting a command to the mobile computing device; transmitting a command to the mobile computing device, in response to receiving the request to access the application, for presenting an authentication user interface via a display screen of the mobile computing device; receiving a digital representation of a gesture from the mobile computing device via a network;  transmitting to the mobile computing device, in response to authenticating a user, a confirmation that the user has been successfully authenticated using the digital representation of the gesture.
Van OS teaches transmitting a command to the mobile computing device ([0246] electronic device is optionally configured to receive a script from the server); transmitting a command to the mobile computing device ([0246]), in response to receiving the request to access the application ([0007] a request to perform an operation that requires authentication; and in response to the request to perform the operation that requires authentication), for presenting an authentication user interface via a display screen of the mobile computing device ([0007]; detect, by the authentication user interface ([0007]), a gesture from a user ([0066] detection or recognition of a type of input or gesture, etc.); receiving a digital representation of a gesture from the mobile computing device via a network  ([0066], [0257] transmit the information to a server associated with the application); transmitting to the mobile computing device, in response to authenticating a user, a confirmation that the user has been successfully authenticated using the digital representation of the gesture (Fig.7A,[0245]-[0246] electronic device transmits information for the payment account to a transaction-coordination server, which then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Van OS to Jones to allows a device to quickly and easily verify the identity of any number of users.
Jones and Van OS do not clearly teach an authentication server.
Lin teaches an authentication server (152, Fig.1, col.7, lines 33-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lin to Jones and Van OS to reduce costs while providing access to significant levels of useful information and increased security for the monitored information of user.
Allowable Subject Matter
Claims 2, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641